Citation Nr: 0524170	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound of the right forearm and elbow.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from May 1964 to May 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.  The veteran filed a notice 
of disagreement in October 2002, the RO issued a statement of 
the case in June 2003, and the veteran filed a timely 
substantive appeal in August 2003.  

In May 2005, a hearing was held at the RO before the 
undersigned veterans law judge rendering the final 
determination in these claims, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002). 


FINDINGS OF FACT

1.  The veteran has a right arm disability (including 
scarring and arthritis) which has been related to a gunshot 
wound in service. 

2.  Service and post-service medical records are negative for 
findings of bilateral hearing loss as defined by VA 
regulation.  

3.  Service medical records are negative for any complaints 
or findings of a right knee symptoms or injuries; the veteran 
was not found to have any right knee disability within a year 
of discharge.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
gunshot wound of the right forearm and elbow, to include 
scarring and arthritis, have been met.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for service connection for bilateral hearing 
loss has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004). 

3.  The criteria for service connection for a right knee 
disability has not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

By a June 2002 letter, the copy of the July 2002 rating 
action sent to the veteran, the June 2003 statement of the 
case and November 2004 supplemental statement of the case, 
the RO essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, what information and evidence had to be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertained to the claims.  These documents - collectively 
- listed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria.  
Likewise, they effectively communicated the veteran's need to 
submit any relevant evidence in his possession.  Thus, the 
Board considers the notice requirements of the VCAA met, and 
although full content complying notice may not have been 
provided in a single document, prior to the adjudication 
appealed, it is clear the purpose of the notice has been 
fulfilled.  This is shown by the veteran's active 
participation in the development of the claim.  He submitted 
various statements, including from those with whom he served, 
other documents from his personal research, and he testified 
at a hearing before the undersigned.  There is no indication 
that additional relevant records exist.  Accordingly, any 
defect as to the manner by which notice was provided or as to 
its timing, is harmless.  

The RO has obtained and reviewed service and VA medical 
records, written statements from the veteran and another 
individual, and the transcript of his May 2005 Board hearing.  
A VA joint examination was conducted in July 2002, and the 
report of this examination has been obtained and reviewed.  
Although a VA hearing loss examination has not been conducted 
during this appeal, no such examination is required because 
(as detailed below) there is no evidence of hearing loss in 
service or within a year of discharge.  VA has made a 
reasonable effort to obtain relevant records and examine the 
veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3) and (4)(iii).  

II.  Claims for service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Residuals of a gunshot wound to the right elbow and 
forearm

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

At his Board hearing, the veteran testified that he was shot 
in the right arm while patrolling in a village with an 
infantry company in Vietnam.  The bullet fragments apparently 
hit him in the right forearm and elbow.  The veteran 
reportedly captured the Vietnamese villager who shot him, but 
quickly released this individual as it was determined to have 
essentially been an accident.  The veteran said he was 
treated for fragment wounds back at camp and returned to full 
duty.  He said that currently his right grip was diminished 
and that he still had scars from this wound (these were 
visible at the hearing).

In a September 2004 memorandum, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) confirmed that 
the veteran had been assigned to HHC, 3rd Brigade, 82nd 
Airborne Division, between February 1968 and May 1968.  The 
USASCRUR could not confirm the veteran's reported gunshot 
wound incident, but did confirm (in part) that in April 1968, 
another soldier from the same brigade and division had died 
after contact with the enemy during a reconnaissance patrol.

Service personnel records reflect that the veteran's MOS 
during his service in Vietnam was "wire team chief."  He 
was not awarded a Purple Heart.  Service medical records (as 
well as a November 1968 VA examination report) are negative 
for any complaints or findings relating to a gunshot wound to 
the right arm.  

In an April 2002 statement, a friend of the veteran wrote 
that they were from the same hometown and had served together 
in Vietnam together with the 82nd Airborne Division.  They 
apparently would always check in with each other after 
missions to confirm that they had returned safely.  He 
recalled seeing the veteran's right wrist or elbow bandaged 
and stated that members of the veteran's team had reported 
that the veteran had been shot by a one-armed VC man who was 
then captured by the veteran.

At a July 2002 VA examination, the veteran recounted how he 
had been shot in the right arm in Vietnam.  Examination 
revealed three small and asymptomatic scars on or near the 
right forearm.  An x-ray revealed degenerative changes at the 
coronoid process.  He was diagnosed as having "[s]tatus post 
superficial gunshot wound, right forearm and elbow, not 
dysfunctional (they were superficial, stitch[ed] in the 
field, and the veteran was sent back to the field the day 
after this minor surgery)."

Notwithstanding the fact that there is no official record of 
actual treatment of a right arm gunshot wound in service, the 
service personnel records and USASCRUR report (combined with 
his statements and that of his friend) are sufficient to 
conclude that the veteran engaged in combat with the enemy.  
Moreover, his current right arm condition (scars and 
arthritis) is consistent with the circumstances, conditions 
and hardships of his service.  This medical evidence, 
combined with the fact that a VA physician has related the 
right arm condition to the gunshot incident in service, is 
sufficient for the Board to conclude that the preponderance 
of the evidence supports a grant of service connection for 
residuals of a gunshot wound of the right forearm and elbow, 
to include scarring and arthritis.  38 U.S.C.A. § 5107.




B.  Bilateral hearing loss 

Sensorineural hearing loss may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

Audiology test results at the veteran's entrance and 
separation examinations do not reflect impaired hearing as 
defined by 38 C.F.R. § 3.385.  

At a November 1968 VA examination, the veteran stated that 
during a parachute jump while in the Army he landed in a tree 
and a limb injured his left ear.  He complained of (in 
pertinent part) some residual hearing loss in this ear.  A 
November 1968 audiology test did not reveal impaired hearing 
as defined by 38 C.F.R. § 3.385, however.  In fact, no post-
service medical records (including VA medical records dated 
between April and September of 2002) reflect any findings of 
hearing loss as defined by VA regulation.  

Entitlement to service-connected benefits is limited to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the 
extent that the veteran himself has claimed that he currently 
has bilateral hearing loss, the Board notes that as a layman, 
he has no competence to give a medical opinion on the 
diagnosis of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has bilateral hearing loss.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Right knee disability 

Arthritis may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

None of the veteran's service medical records reflect any 
complaints or findings of any right knee symptoms or 
injuries.  

The claims file includes VA medical records dated between 
April and September of 2002.  During a May 2002 outpatient 
visit, the veteran reported intermittent pain and swelling of 
his right knee over the years.  His knee was hyperostic but 
no effusion or redness was seen.  Although he was diagnosed 
generally as having degenerative joint disease, the examiner 
did not base this diagnosis on an actual x-ray report nor was 
the diagnosis specifically inclusive of the right knee.  The 
veteran complained of general joint aches and stiffness at a 
July 2002 joint examination, but no diagnosis was made 
concerning the right knee.  

There is some question as to whether the veteran actually has 
a current right knee disability.  In any case, none of the 
service medical records reflect any specific findings of 
right knee symptoms or injuries (nor were any findings of a 
right knee disability made within a year of discharge).  As 
noted above, the veteran has no competence to give a medical 
opinion on the diagnosis of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In sum, the preponderance 
of the evidence is against finding that the veteran currently 
has a right knee disability related to service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for residuals of a gunshot wound of the 
right forearm and elbow, to include scarring and arthritis, 
is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disability is denied.





	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


